          Case 1:19-cv-00523-EPG Document 20 Filed 02/02/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARTHA RIOS,                                       No. 1:19-cv-00523-EPG
12                       Plaintiff,                      ORDER FOR COMMISSIONER TO FILE
                                                         STATEMENT CONCERNING PLAINTIFF’S
13            v.                                         COUNSEL’S MOTION FOR ATTORNEYS’
                                                         FEES
14    ANDREW SAUL, Commissioner of Social
      Security,                                          ORDER SEALING DOCKET NUMBER 19-2
15                                                       AND REQUIRING COUNSEL TO RE-FILE
                         Defendant.                      SUCH DOCUMENT WITH PROPER
16                                                       REDACTION
17

18           On January 15, 2021, Plaintiff’s counsel filed a motion for attorney’s fees pursuant to 42

19   U.S.C. § 406(b). (ECF No. 19). The motion did not contain a noticed date for a response, but it

20   did include a proof of service of the motion on Plaintiff and a statement to her that she had

21   fourteen days from receiving the motion to file a response to it. (Id. at 2, 26).

22   I.      ORDER FOR STATEMENT FROM COMMISSIONER

23           Counsel’s motion indicates that Plaintiff was represented by separate counsel at the

24   administrative level, whom counsel anticipates will file an administrative fee petition pursuant to

25   section 406(a). (ECF No. 19 at 8, 10). Although the limits set forth in section 406(b) are separate

26   from those set forth in section 406(a), Culbertson v. Berryhill, 139 S.Ct. 517, 519 (2019)

27   (“Because § 406(b) by its terms imposes a 25% cap on fees only for representation before a court,

28   and § 406(a) has separate caps on fees for representation before the agency, we hold that the
                                                         1
           Case 1:19-cv-00523-EPG Document 20 Filed 02/02/21 Page 2 of 3


 1   statute does not impose a 25% cap on aggregate fees.”), counsel’s briefing states that “[t]he court

 2   may consider the size or absence of an administrative fee in assessing reasonableness” of a fee

 3   request, (ECF No. 19 at 10).

 4            Therefore, the Court will order the Commissioner to file a statement concerning the fee

 5   request. See Gisbrecht v. Barnhart, 535 U.S. 789, 798 n.6 (2002) (“We also note that the

 6   Commissioner of Social Security here, as in the Ninth Circuit, has no direct financial stake in the

 7   answer to the § 406(b) question; instead, she plays a part in the fee determination resembling that

 8   of a trustee for the claimants.”).

 9   II.      SEALING ORDER

10            Under Federal Rule of Civil Procedure 5.2 and Local Rule 140, only the last four digits of

11   a Social-Security number may be visible in filings. Fed. R. Civ. P. 5.2(a) (“Unless the court

12   orders otherwise, in an electronic or paper filing with the court that contains an individual’s

13   social-security number . . . the filing may include only: (1) the last four digits of the social-

14   security number . . .”); Local Rule 140(a) (“[W]hen filing documents, counsel . . . shall omit or,

15   where reference is necessary partially redact . . . (iii) Social Security numbers: Use only the last

16   four numbers . . . .”).

17            Plaintiff’s full Social-Security number is visible in at least one document. (See ECF No.

18   19-2 at 5, 17). As such, the Court will seal that documents, and Plaintiff’s counsel shall re-file

19   such sealed document in compliance with Federal Rule of Civil Procedure 5.2(a) and Local Rule

20   140(a). Counsel shall also ensure that no other documents in the motion contain more than the
21   final four digits of Plaintiff’s Social-Security number. If such documents exist, counsel shall file a

22   motion to seal and re-file the offending documents appropriately.

23            The Court notes that counsel is employed by the Law Offices of Lawrence D. Rohlfing.

24   This is not the first time that lawyers from that office have failed to comply with redaction

25   protocols. See Anglen v. Commissioner of Social Security, No. 1:17-cv-00461-EPG (E.D. Cal.), at

26   docket entries 25, 26, 29.
27   ///

28   ///

                                                         2
        Case 1:19-cv-00523-EPG Document 20 Filed 02/02/21 Page 3 of 3


 1   III.      ORDER

 2             Accordingly, IT IS HEREBY ORDERED that:

 3             1.    Within fourteen (14) days, the Commissioner shall file a statement concerning its

 4   position, or lack thereof, on Plaintiff’s counsel’s attorneys’ fees request;

 5             2.    The Clerk of Court is directed to SEAL ECF No. 19-2; and

 6             3.    Within seven days of the date of this Order, Plaintiff shall re-file such sealed

 7   documents, and such filings shall comply with Federal Rule of Civil Procedure 5.2(a) and Local

 8   Rule 140(a).

 9   IT IS SO ORDERED.
10

11
            Dated:   February 1, 2021                            /s/
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                         3
